        Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 1 of 23 PageID #:1




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 GIL C. VALDENACAS,                                 )
                                                    )
                                  Plaintiff,        )
                                                          No.
                                                    )
                          v.                        )
                                                          Formerly Case No. 21 L 291
                                                    )
                                                          Circuit Court of Lake County, Illinois
 SHAWN OBRIAN TAYLOR,                               )
                                                    )
                                  Defendant.        )

                    NOTICE OF REMOVAL OF A CIVIL ACTION AND
                 SUBSTITUTION OF THE UNITED STATES AS DEFENDANT

  To:         Erin Cartwright Weinstein                    George W. Svoboda
              Clerk of the Circuit Court of Lake County    37063 N. Kimberwick Lane
              18 N. County St.                             Wadsworth, Illinois 60083
              Waukegan, Illinois 60085



         The United States, by its attorney, John R. Lausch, Jr., United States Attorney for the

Northern District of Illinois, submits this notice of removal of the above-captioned civil action

from the Circuit Court of Lake County, Illinois, to the United States District Court, Northern

District of Illinois, pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2679, and in support

thereof states the following:

         1.       On April 16, 2021, plaintiff commenced the above two-count civil action against

his supervisor at the Lovell Federal Health Center in the Circuit Court of Lake County Illinois,

alleging malicious prosecution and intentional infliction of emotional distress. Copies of all

process, pleadings and orders served upon the defendant are attached pursuant to 28 U.S.C.

§ 1446(a) as Exhibit A.

         2.       This notice of removal is filed in accordance with 28 U.S.C. § 2679(d)(2) upon

certification by the designee of the Attorney General of the United States that defendant Shawn
      Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 2 of 23 PageID #:2




Taylor was acting within the scope of his federal employment at the time of the incident(s) alleged

in the complaint. Exhibit B.

       3.      This notice of removal may be filed without bond at any time before trial. 28 U.S.C.

§ 2679(d)(2). Trial has not yet been had in this action.

       4.      Pursuant to the certification by the Attorney General’s designee and the filing of

this notice of removal, under 28 U.S.C. § 2679, this civil action is deemed an action against the

United States, and the United States is substituted as the sole federal party defendant in place of

defendant Shawn Taylor.

       WHEREFORE, this action now pending in the Circuit Court of Lake County, Illinois, is

properly removed to this court pursuant to 28 U.S.C. § 2679(d) and the United States is substituted

as the defendant in lieu of Shawn O. Taylor.

                                               Respectfully submitted,

                                               JOHN R. LAUSCH, Jr.
                                               United States Attorney

                                               By: s/ Thomas Walsh
                                                  THOMAS P. WALSH
                                                  Assistant United States Attorney
                                                  219 South Dearborn Street
                                                  Chicago, Illinois 60604
                                                  (312) 353-5312
                                                  thomas.walsh2@usdoj.gov




                                                  2
Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 3 of 23 PageID #:3




                   Exhibit A
              Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 4 of 23 PageID #:4
                                                                                                                       F1LED'
                                                                                                         4/16/2021 8:48 AM
 IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCU1E°RIN CARTWRIGHT WEINSTEIN
 LAKE COUNTY, ILLINOIS, LAW DIVISION
                                                           )                      ·           Clerk of the Circuit Court
                                                           )                                      Lake County, Illinois
Gil C. Valdecanas                                          )
                                            Plaintiff,     )                      21 L 00000291
vs.                                                        )    · Gen No. _ _ _ _ _ _ _ _ _ _ __
                                                           )
                                                           )
Shawn Obrian Taylor                                        )      JURY TRIAL DEMANDED
                                          Defendant.       )




                                                COMPLAINT
        NOW COMES the·Plaintiff, Gil C. Valdecanas, by its attorney,The Law Office of GeorgeW.
Svoboda, and bring this complaint against Defendant for malicious prosecution and intentional infliction.
of emotional distress. In support of this Complaint, Plaintiff states as follows:

                                                    PARTIES

        1. Plaintiff, Gil C. Valdecanas (hereinafter referred to as "Mr. Valdecanas"), is a citizen of the
State of Illinois who resides. at 2020 Devonshire Road, Waukegan, Illinois 60087 and is an employee of
the Captain James A. Lovell Federal Health Care Center, in North Chicago, Illinois.

        2. Plaintiff is informed and believes, and thereon alleges, that Defendant, Shawn Obrian Taylor
(hereinafter referred to as "Mr. Taylor"), is a citizen of the state of Illinois who resides at 1417 13th
Street, Winthrop Harbor, Illinois 60096 and is an employee of the Captain James A. Lovell Federal
Health Care Center in North Chicago, Illinois.

                                    JURISDICTION AND.VENUE

       3. This Court has jurisdiction because the parties are citizens of the State of Illinois and both
reside in Lake County, Illinois. Venue is proper in Lake County, Illinois pursuant to 735 ILCS 5/2-101,
because the Defendant resides in Lake County, Illinois and the Plaintiff's prosecution and the events
leading up to it all took place in Lake County, Illinois.



                                                               NOTICE
                                                         PURSUANT TO LCR- Z•U4
                               THIS CASE IS.HEREBY SEl FOR AN lNJ;TPAl CASE MANAG~MENT C.ONFf.RE:NCE
                                                        INCOURTROOM _ _ _ _ ON
                                                                                  AT_ _ _ _ _.....A.M./P.M.
                               __                                               THE CAS.E SEING DISMISSED Oil
                                  6\....IL;_U_RE_TO_AP_PEAR--M-AV_ij_E-SU-LT_U_N_,.
                                                 ANORDEROF DEFAULT BEING ENTERED.




                                                                            Doc ID:. ed? d67aa6ada49def8515c305cd5530ea 1ccaa66
               Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 5 of 23 PageID #:5




                                       ALLEGATIONS OF FACT

        4. The Plaintiff and the Defendant are both employees of the Captain .James A. Lovell Federal
 Health Care Center ("FHCC") in North Chicago, Illinois. Mr. Taylor is the supervisor of Mr. Valdecanas.
        5. On or about June 16, 2014, Mr. Valdecanas was elected to the position of Sgt-at-arms for the
 American Federation of Government Employees (AFGE) union, local 2107 and was designated as union
 ·steward and the safety officer.
        6. Over the course of the followin·g years, Mr. Valdecanas, in his position of safety officer,
 reported numerous safety issues in Mr. Taylor's operation.


        7. In his position as union steward, Mr. Valdecanas attended multiple ceremonies and events for
 FHCC during work hours, which necessitated other employees in Mr. Taylor's operation to cover Mr.
 Valdecanas' duties.
        8. On or about July 2016, Mr. Valdecanas was injured while at work and called out ·sick the
 following day, to which Mr. Taylor charged Mr. Valdecanas with being absent without leave (AWOL). A
 union grievance was filed by the union on Mr. Valdecanas' behalf for the AWOL charge.
        9. On or about April 21, 2017, the union filed a grievance against Mr. Taylor for unfair overtime
scheduling practices.
        10. Over the course of the years 2016 and 2017, Mr. Taylor began harassing Mr. Valdecanas for
the numerous safety complaints, management escalations and union grievances.
        11. On or about January 29, 2018, the President of AFGE Local 2107 sent an email message to
the Assistant Department Head in charge of Mr. Taylor's department expressing concerns about Mr.
Taylor's harassment of Mr. Valdecanas and general union animus.
        12. In February 2018, Mr. Taylor asked employees in his dep,artment to announce over their
walkie-talkies wh.en Mr. Valdecanas left the department and returned from official union duties. This
escalated the animosity in the department between other employees and Mr. Valdecanas.
       13. On December 12, 2019, an argument ensued during a department meeting between Mr.
Valdecanas and another employee. Mr. Valdecanas approached the other employee, Mr. Arthur Lopez,
and Mr. Taylor stepped in between them.
       14. Another employee, Mr. Jerry Montgomery; grabbed Mr. Valdecanas at this time, and
restrained him by wrapping his arms around Mr. Valdecanas, pinning one of his arms to his side.
       15. Mr. Taylor had his back to Mr. Valdecanas, and Mr. Taylor is taller and larger than Mr. Lopez,
so neither Mr. Taylor nor Mr. Lopez could see Mr. Valdecanas at the time.
       16. After the argument on December 12, 2019, Mr. Taylor falsely accused Mr. Valdecanas of
pushing him from behind with both hands, into Mr. Lopez.




                                                                    Doc1D:ed7d67aa6ada49def8515c305cd5530ea1ccaa66
              Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 6 of 23 PageID #:6




        17. Mr. Valdecanas did not push Mr. Taylor. Further, Mr. Valdecanas could not have pushed Mr.
 Taylor with both hands while Mr. Montgomery was pinning one of his hands to his side. No injuries were
 reported.
        18. Mr. Taylor subsequently contacted the FHCC police about Mr. Valdecanas and pursued a
 charge of battery against him.
        19. Mr. Taylor asked the other employees that were present to document that Mr. Valdecanas
 pushed Mr. Taylor.
        20. On or about December 20, 2019, Mr. Valdecanas was charged with a Class A Misdemeanor
of Battery and subsequently prosecuted by the State of Illinois State's Attorney.
        21. On or about January 2, 2020, due to Mr. Taylor's prosecution of Mr. Valdecanas, the
Assistant Department Head restricted Mr. Valdecanas' access to Mr. Taylor's Mechanic's Shop
department during breaks and lunches.
        22. In February 2020, while Mr. Valdecanas was on leave, Mr. Taylor had Mr. Valdecanas'
remote computer access revoked.
        23. On or about July 28, 2020, Mr. Valdecanas returned to the Mechanic's Shop to retrieye his
tools, and Mr. Taylor called the FHCC police, who arrived to question Mr. Valdecanas about his presence
in the Mechanic's Shop causing Mr. Valdecanas to feel intimidated c1nd threatened.
       24. Mr. Valdecanas' battery case went to bench trial on November 6, 2020. Mr. Taylor and Mr.
Lopez testified against Mr. Valdecanas. Mr. Montgomery did not testify. The Court found Mr. Valdecanas
not guilty.
       25. In his testimony at the trial on November 6, 2020, Mr. Taylor admitted that there was a lot
of animosity in his department toward Mr. Valdecanas.
       26. Mr. Valdecanas incurred $4,282.28 in costs defending himself against the false charges of
Mr. Taylor. A true and correct copy of the itemized costs is attached hereto as Exhibit "1" ar:id
incorporated herein by referenc(;. A true and correct copy of the receipt for the court transcript for the
battery case is attached hereto as Exhibit "2" and incorporated herein by reference.
       27. The defendant's outrageous behavior caused Mr. Valdecanas to suffer severe emotional
distress, including anxiety, fear, anger, depression and injury to his reputation.
                                                COUNT I

       28. Plaintiff repeats and realleges paragraphs 1 through 27 as if fully set forth herein.
       29. Defendant Mr. Taylor initiated and continued a malicious prosecution against Mr. Valdecanas,
without probable cause.




                                                                    Doc ID: ed7 d67aa6ada49def8515c305cd5530ea1ccaa66
                   Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 7 of 23 PageID #:7




       . 30. Defendant was instrumental in the initiation and perpetuation of the prosecution of Mr.
 Valdecanas for the crime of Class A Misdemeanor Battery.
        31. Defendant Mr. Taylor acted with malice.
        32. This prosecution was terminated in Mr. Valdecanas' favor on November 6, 2020, after the
 case against Mr. Valdecanas had been pending for more than 10 months.
        33. Defendant Mr. Taylor is liable for this malicious prosecution because it was proximately
 caused by his unlawful actions as set forth above.
        34. These actions directly and proximately caused the injuries and damages to plaintiff as
 claimed above, and constitute.the tort of malicious prosecution under Illinois law.

        WHEREFORE, Plaintiff prays for Judgment against Defendant as follows:
              •    For compensatory dami;iges for actual costs incurred by the Plaintiff and for pain and
                   suffering an amount in excess of Fifty Thousand dollars ($50,000.00);
              •    For punitive damages in an amount sufficient to deter similar misconduct from the
                   Defendant;
              •   For costs of suit incurred herein;
          •       For attorneys fees; and
          •       For whatever additional relief this Court deems just and equitable.
                                                       COUNT II

       35. Plaintiff repeats and realleges paragraphs 1 through 27 as if fully set.forth herein.
       36. Defendant Mr. Taylor intentionally engaged in extreme and outrageous behavior against Mr.
Valdecanas over several years, including, having him tracked by other employees, demeaning him in
front of other employees, provoking and encouraging animosity between Mr. Valdecanas and other
employees, calling the police to question him and restricting Mr. Valdecanas' movement at work.
       37. Defendant Mr..Taylor is liable for this intentional infliction of emotional distress because it
was proximately caused by his actions as set forth above.
       38. The defendant's outrageous behavior caused Mr. Valdecanas to suffer severe emotional
distress, including anxiety, fear, anger, depression and injury to his reputation.

       WHEREFORE, Plaintiff prays for Judgment against Defendant as follows:
          •       For compensatory damages for actual costs incurred by the Plaintiff and for pain and
                  suffering an amount in excess of Fifty Thousand dollars ($50,000.00);




                                                                       Doc ID: ed7d67aa6ada49def8515c3.05cd5530ea1ccaa66
              Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 8 of 23 PageID #:8




          •   For punitive damages in an amount sufficient to deter similar misconduct from the
              Defendant;
          •   For costs of suit incurred h_erein;
          •   For attorneys fees; and
          •   For whatever additional relief this Court deems just and equitable.


                                                    Respectfully submitted,


                                                    By: /s/ George W. Svoboda
                                                        Attorney for Plaintiff, Gil C. Valdecanas

  George W. Svoboda #6220463
  The Law Office of George W. Svoboda
  37063 N Kimberwick Lane
· Wadsworth, IL 60083
• (224) 360-0696 - Phone
  ( 413) 556-3884 - Fax
  Email: george@georqesvobodalaw.com




                                                                   Doc1D:ed7d67aa6ada49def8515c305cd5530ea1ccaa66
                   Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 9 of 23 PageID #:9



                                                      VERIFICATION


          Under the penalties of perjury as provided by law pursuant to Section 1-109 of the Code of Civil
  Procedure, the undersigned certifies that the statements set forth in this instrument are true and
  correct, except as to matters therein stated to be on information and belief and as to such matters the
  undersigned certifies as aforesaid that the undersigned verily believes the same to be true.


  Date: April 11.2021
                                                          Gil C. Valdecanas


  PLAINTIFF'S Address:                                          DEFENDANT'S Address:
 George W. Svoboda                                             Mr. Shawn Obrian Taylor
 The Law Office of George W. Svoboda                           1417 13 th Street
 37063 N Kimberwick Lane                                       Winthrop Harbor, IL 60096
 Wadsworth, IL 60083
 Attorney for Plaintiff
  Phone: (224) 360-0696               ARDC: 6220463             Phone: (847) 872-0471
 Email: qeorqe@qeorqesvobodalaw.com                             Email: unknown




Distribution: Original and 3 copies                                                        171-32 (R06/06)


                                                                        Doc1D:ed7d67aa6ada49def8515c305cd5530ea1ccaa66
Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 10 of 23 PageID #:10


                                     EXHIBIT '1'




                  /t1,lr,:,( c,i•t€//6 •1,,'PI
                             kit-;   f.:..




                                                   J




                                                   Doc1D:ed7d67aa6ada49def8515c305cd5530ea1ccaa66
Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 11 of 23 PageID #:11

                                                           EXHIBIT '2'




Select                   Cho.ose email          Entf:r                Money
recipient                or phore               uroul'il             .8eOt



Money sent

  ConfirJDation USBlli,,5P4fWMQ



V
~Sti!ie
                   61:R_e&r@Ya!IDll.all!I



Amwnt




Fram BIJSIJ\es& Chei:tl!!i -.1!194



FR1qu111111:y om, Ume, lDlllly


$91Jel on lll1!2t/21li!:1'



llillllBllllll!!I- Ollllltll31~\'!lr\l!ll!i!Ci11'15ea&e




                                                                              Doclb:ed7d67aa6ada49def8515c305cd5530ea1ccaa66
                       Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 12 of 23 PageID #:12                                       I
              This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                     For Court Use Only
             STATE OF ILLINOIS,
              CIRCUIT COURT                               ANSWER/RESPONSE TO
                               COUNTY
                                                           COMPLAINT/PETITION

       Instructions ...,.
 Directly above, enter
 the name of the county
 where the case was
 filed.
 Enter the name of the         Plaintiff/ Petitioner (First, middle, last name ·or Company)
 person or company
 that filed this case as
 Plaintiff/Petitioner.         V.
 Enter your name as
 the Defendant/
 Respondent.
 Enter the Case
 Number given by the          Defendant/ Respondent (First, middle, last name)                       Case Number
 Circuit Clerk.


 In 1, enter your full         1. My name is: _ _ _ _ _ _ _ _ _ _ _' - - - - - - - - - - - - - - , , - - - - - - - - - - - -
 name.                                            First                         Middle                   Last
 In 2, enter the number             and I am the Defendant/Respondent.
 and letter of each
 paragraph and
 subparagraph in the
                               2.   My Answer/Response to Complaint/Petition is:
 Complaint/Petition.                . Paragraph             Subparagraph
• Check "Admit" if you                Number                Letter (if applicable)
  agree all of the
  statements in the                                                                      □   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know
  paragraph are true; or                                                                 □   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know
• Check "Deny" if you                                                                    □   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know

                                                                                         □           □            □
  disagree with any of                                                                       Admit       Deny             Do Not Know
  the statements iii the
  paragraph; or                                                                          □   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know
• Check "Do Not                                                                          □   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know
  Know'' if you do not
  know if all of the
                                                                                         □   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know

  statements in the                                                                      □   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know
  paragraph are true or                                                                  □   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know

                                                                                         □           □            □
  false. This means you                                                                      Admit       Deny             Do Not Know
  do not have enough
. information to                                                                         □   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know
  truthfully admit or
  deny the statements.
                                                                                         D   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know

                                                                                         □   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know
If you run out of space,
list additional                                                                          □   Admit
                                                                                                     □   Deny
                                                                                                                  □       Do Not Know
paragraphs on an
Additional Paragraphs
                                    0    I have listed additional statements on the Additional Paragraphs for Answer/Response ·to
for Answer/Response to                   Complaint/Petition form.
 Complaint/Petition
form, check the box,          If the Complaint/Petition is verified by oath, then I certify that my answers
and file it with this
&;__                          above are true and correct. I understand that making a false statement on this form is
735 ILCS 5/2-605(a)           perjury and has penalties provided by law under 735 ILCS 5/1-109.
requires that if the
Complaint/Petition is
verified by oath that
the Answer/Response
to Complaint/Petition
must also be verified.

AR-A 1403.3        •                                               Page 1 of4                                                      (01/18)
                   Case: 1:21-cv-02694 Document    #: 1 Filed: 05/18/21 Page 13 of 23 PageID #:13
                                           Enter the Case Number given by the Circuit Clerk: _ _ _ _ _ _ _ _ _ _ _ __

  735 ILCS 5/2-610(12)         Where I answer "Do Not Know" to paragraphs in section 2, above, I certify that I do not
  requires that you
  swear to a lack of           have enough information to admit or deny the statements in these paragraphs. I
  knowledge if you             understand that making a false statement on this form is perjury and has penalties
  cannot admit or deny         provided by law under 735 ILCS 5/1-109.
  any of the statements
  in the
  Complaint/Petition.
                               /s/
  IL Su12reme Court            Your Signature                                             Street Address
  Rule 137 requires the
  Answer/Response to
  Complaint/Petition be        Your Name                                                  City, State, ZIP
  signed.
  If you are completing
  this form on a                                                                          Telephone
  computer, sign your
  name by typing it. If
  you are completing it
  by hand, sign and
  print your name.

  GETTING COURT DOCUMENTS BY EMAIL: If you agree to receive court documents by email, check the box below and enter your email
  address. You should use an email account that you do not share with anyon·e else and that you check every day. If you do not check your email every
  day, you may miss important information or notice of court dates. Other parties may still send you court documents by mail. ··
      .                                                                                                                  .




                             D I agree to receive court documents at this email address during my entire case.
                                     Email

                              PROOF OF DELIVERY
 In la, enter the name,
 mailing address, and         1.     I sent this document:
 email address of the
 party or lawyer to
 whom you sent the                   a.   To:
 document.                                Name:
 In lb, check the box to                               First                          Middle                          Last
 show how you sent the                    Address:
document, and fill in                                  Street, Apt #                                   City                   State        . ZIP
any other information
                                          Email address:
required on the biank
lines.
CAUTION: If the                      b.   By:   ID   Personal hand delivery
other party does not
have a lawyer, you may
                                                D    Regular, First-Class Mail, put into the U.S. Mail with postage paid at:
send the document by
email only if the other                              Address of Post Office or Mailbox
party has listed their
                                                □ Third-party commercial carrier, with delivery paid for at:
email address on a
court document.
                                                     Name (for example, FedEx or UPS) and office address
                                                [J The court's electronic filing manager (EFM) or an approved electronic filing
                                                     service provider (EFSP)
                                                D    Email (not through an EFM or EFSP)
                                                D    Mail from a prison or jail at:

                                                     Name of prison or_Ja/1




AR-A 1403.3                                                         Page 2 of 4                                                             (01/18)
                     Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 14 of 23 PageID #:14
                                                                    Enter the Case Number given by the Circuit C l e r k : - - - - - - - - - - - - - , -

   In c, fill in the date and          c.    On: -D,....a_t_e _ _ _ _ _ _ _ __
   time that you sent the
   document.
                                             At:   -=,----- D                 a.m.      D   p.m.
                                                    Time
   In 2, if you sent the
   document to more than         2.    I sent this document:
    l party or lawyer, fill in
   a, b, and c. Otherwise
   leave 2 blank.                      a. To:
                                            Name:
                                                            First                            Middle                        Last
                                            Address:
                                                            Street, Apt #                                    City                  State       ZIP
                                            Email address:

                                       b.   By:     D     Personal hand delivery
                                                    D     Regular, First-Class Mail, put into the U.S. Mail with postage paid at:

                                                          Address of Post Office or Mailbox
                                                   .ID    Third-party commercial carrier, with delivery paid for at:

                                                          Name (for example, FedEx or UPS) and office address
                                                   D      The court's electronic filing manager (EFM) or an approved electronic filing
                                                          service provider (EFSP)
                                                   D      Email (not through an EFM or EFSP)
                                                   D      Mail from a prison o~ jail at:

                                                          Name of prison or jail
                                      c.    On:
                                                   --=------------
                                                    Date,
                                            At:    -=----- □ a.m. D p.m.
                                                   Time
  In 3, if you sent the·
  document to more than          3.   I sent this document:
  2 parties or lawyers, fill
  in a, b, and c.
  Otherwise leave 3                   a. To:
. blank.                                    Name:
                                                           First                             Middle                       Last
                                            Address:
                                                       Street, Apt #                                        City                  state        ZIP
                                            Email address:

                                      b.    By:    D     Personal hand delivery
                                                   D     Regular, First-Class Mail, put into the U.S. Mail with postage paid at:

                                                         Address of Post Office or Mailbox
                                                   D     Third-party commercial carrier, with delivery paid for at:

                                                         Name (for example, FedEx or UPS) and office address
                                                   0     The court's electronic filing manager (EFM) or an approved electronic filing
                                                         service .provider (EFSP)
                                                   □ Email (not through an EFM or EFSP)
                                                   D     Mail from a prison or jail at: ·

                                                         Name of prison or jail

AR-A 1403.3 •                                                              Page 3 of4                                                           (01/18)
    ,...
                  Case: 1:21-cv-02694 Document    #:Case
                                          Enter the  1 Filed:   05/18/21
                                                         Number given          Page
                                                                      by the Circuit     15
                                                                                     Clerk: _of
                                                                                             __ 23_PageID
                                                                                                    ____  #:15
                                                                                                           _ _ _ __

                                  c.   On: _D_a_t_e_ _ _ _ _ _ _ _ __
  If you sent your
  document to more than                At:   _____ D           a.m.       D   p.m.
  3 parties or lawyers,                      Time
  check the box and file
  the Additional Proofof
  Delivery with this ·
  form.
                            □     I have completed an Additional Proof of Delivery form.




  Under the Code of         I certify that everything in the Proof of Service is true and correct. I understand that making
  Civil Procedure, 735
  ILCS 5/1-109, making
                            a false statement on this form is perjury and has penalties provided by. law under
  a statement on this       735 ILCS 5/1-109.
  form that you know to
  be false is perjury, a    /s/
  Class 3 Felony.
                            Your Signature                                           Street Address
  If you are completing
  this form on a
  computer, sign your       Print Your Name                                          City, State, ZIP
  name by typing it. If
  you are completing it
  by hand, sign and print
  your name.                Telephone·




AR-A 1403.3                                                 Page 4 of 4                                              (01/18)
                          Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 16 of 23 PageID #:16                         PILED
                                                                                                                 4/16/2021 8:48 AM
 IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT                                            ERIN CARTWRIGHT WEINSTEIN
 LAKE COUNTY, ILLINOIS                                                                                    Clerk of the Circuit Court
    GIi C. Valdacanas                                                )                                        Lake County, Illinois
                                                                     )
                                  vs.                                )
                                                                     )                      21 L 00000291
    Shawn Obrian Taylor                                              )        Gen No. _ _ _ _ _ _ _ _ _ _ __

                                              CERTIFICATE OF ATTO.RNEY - CIVIL DIVISION
 1) Pursuant to Local Rule 2-2.01 (c), I hereby certify that:
    Iii    There has been no previous Voluntary or Involuntary                  Iii   There is no other litigation presently pending in the
           Dismissal of the subject matter of this litigation.                        county involving these parties.

    D     There has been a previous Voluntary or Involuntary                    D     There is other litigation presently pending in the
          Dismissal of the subject matter of this litigation and at                   county involving the parties to or subject matter to
          the time of dismissal that Case No. _ _ _ _ _ _ __                          this lawsuit and that case(s) is/are assigned Case
          was assigned to the                                                         No.(s)_ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                      which is/are assigned to the
           Honorable
                           ----------------                                           Honorable _ _ _ _ _ _ _ _ _ _ _ _ _ __
2) Are you seeking any injunctive relief?
D         Yes - Select the appropriate case subtype under the Chancery-CH heading below.
Iii       No - Select the appropriate non-Chancery case subtype below.
This data is being gathered for administrative purposes and will not be used for any other purpose.
 Arbitration - AR                       Law Magistrate - LM              Miscellaneous Remedy- MR            Probate-P
 D Arbitrationrrort                     D Eviction                       D Declaratory Judgment              D Decedentrrestate > $15,000
·D Arbitration/Contract                 D Eviction as result of          D Corporation Dissolution           D Decedent/Intestate
 D Foreign Judgment                       mortgage foreclosure           D Election Contest                    > $15,000
 D Other subtype _ _ _ __               D Replevin                       D Mandamus                          D Decedentrrestate $15,000 or
                                        D Detinue                        D Habeas Corpus                       less
                                        D Distress for Rent              D Review of Administrative          D Decedent/Intestate $15,000
Chancery- CH                            D Foreign Judgment                  Proceeding/Statutory               or less
D Residential Mortgage                  D Confirm Arbitrator's Award     D Review of Administrative          D Guardianship of Person/
  Foreclosure                           D Confession of Judgment           Proceeding/Certiorari               Disabled Person
D Residential Mortgage                  D Other subtype _ _ __           D Quo Warranto                      D Guardianship of Estate/
  Foreclosure w/Mechanics                                                D Change of Name                      Disabled Person
  Lien ·                                                                 D Forfeiture                        D Guardianship of a Person
D Non-Residential Mortgage              Law-L                            D Fugitive from Justice               and Estate/Disabled Person
  Foreclosure                           Ii] Tort                         D Search Warrant                    D Guardianship of Person/
D Injunction                            D Contract                       0 Application for                     Minor
D Specific Performance                  D Product Liability                Eavesdropping Device              D Guardianship of Estate/Minor
D Mechanics Lien Foreclosure            D Medical Malpractice            D Foreign Judgment                  D Guardianship of Person
D Complaint for Rescission              D Legal Malpractice              D Non-Attendance of Jurors            and Estate/Minor
D Partition                             D Forcible Entry and Detainer    D Miscellaneous                     D Proof of Heirship Alone
D Quiet Title                           D Replevin                       D Other subtype
                                                                                      ----                   D Foreign Judgment
D Class Action                          D Accounting Malpractice                                             D Other subtype _ _ _ __
D Structured Settlement                 D Foreign Judgment
D Foreign Judgment                      D Confirm Arbitrator's Award Tax-TD
D Other subtype--~--                    D Other subtype--~- D Deeds                            Tax-TX
                                                                      D Other subtype _ _ _ __ D Objections
Eminent Domain - ED
                                                                                               D Disposition of Collections of
                                        Municipal Corporation - MC                                             Judgment of Settlement
D Eminent Domain
                                        D Annexation                                                         D Sale in Error
D Condemnation
                                        D Disconnection                                                      D Other subtype _ _ __
D Other subtype _ _ __
                                        D Other subtype _ _ __

                                                                  Print Name      George   w. Svoboda

                                                                  Signature Isl George w. Svoboda
                                                                            · Iii     Attorney          -D   ·self-Represented Litigant
                                                                                                                        171-366 (Rev 7/18)
    ,   ...         Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 17 of 23 PageID #:17       FILED
                               IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT   4/16/2021 8 :48 AM
                                                . LAKE COUNTY, ILLINOIS ERIN CARTWRIGHT WEINSTEIN
                                                         )                        Clerk of the Circuit Court
 ____
  c.
  Gil                  ___________
              Valdecanas
                    ...._                                ))                            Lake County, Illinois
                                                  Plaintiff(s)   )                21 L 00000291
                              vs.                                )
                                                                 )
                                                                       Gen No:
                                                                                 ------------
                                                                 )
 ~hawn Obrian Taylor                                             )
 --'------""'------------
                  Defendant(s} )


                                                            JURY DEMAND




 The~ plaintiff(s)      D defendant(s) in the above entitled cause demand a jury for trial of said cause.


                                                                        Gil C. Valdecanas




                                                                       By:    .,.r4----_,_.1Jr~
                                                                                        Their Attorney(s)/Pro Se




Prepared by:
Attorney's Name: George W. Svoboda
Address:        37063 N Kimbeiwick Lane
City: Wadsworth                                 State: IL
Phone: (224) 360-0696
                                                        ----
                                       Zip Code: _6_00_8_3_ __
ARDC: 6220463
Fax: (413) 556-3884
E-mail address: george@georgesvobodalaw.com




                                                                                                            171-109 (Rev 10/13)
             Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 18 of 23 PageID #:18                              ALEO
 IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
                                                                                                     4/16/2021 8:48 AM
 LAKE COUNTY, ILLINOIS                                                            ERIN CARTWRIGHT WEINSTEIN
                                                           )                                Clerk of the Circuit Court
                                                           )
 Gil C. Valdecanas                                         )                                    Lake County, Illinois
                                            Plaintiff(s)   )
                        vs.                                )
                                                           )
                                                           )                      2.1 L 00000291
 Shawn Obrian Taylor                                       )      Gen No:
                                         Defendant(s)      )


                              AFFIDAVIT PURSUANT TO SUPREME COURT RULE 222 (B)


Pursuant to Supreme Court Rule 222 (B), counsel for the above-named plaintiff certifies that plaintiff seeks money

damages in excess of Fifty Thousand and 001100 Dollars ($50,000).




                                                                  By




                                                                  Isl George W. Svoboda
                                                                  Attorneys for Plaintiff




Prepared by:
Name: George W. Svoboda                                Pro Se D
Address:   37063 N Kimberwick Lane
City; Wadsworth                            State; IL
                                                  ----
Phone: (224) 360-0696             Zip Code: _6_0_08_3_ __
ARDC #:     6220463
Fax:
           ----------------
       (413) 556-3884
E-mail address: george@georgesvobodalaw.com




                                                                                                     #171-312 (Rev 12/17) •
         Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 19 of 23 PageID #:19




 IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
 LAKE COUNTY, ILLINOIS
 GIi C. Valdecanas




 ---------------~-)
               Plaintiff(s) )
                             vs.                             )
                                                             )
                                                                                21 L 00000291
 -----.!..-------------
 Shawn Obrian Taylor                                         )
                                                                     Case No: _ _ _ _ _ _ _ __




_________________
_________________ ))                         Defendant(s)    )

                                                   SUMMONS

To each defendant:

        You are summoned° and required to- file an answer to the complaint in this case, a
copy of which is hereto attached, or otherwise file your appearance, in the office of the
Clerk of this Court, within 30 days after service of this summons, not counting the day of
service. If you fail to do so, a judgment by default may be entered against you for the
relief asked in the complaint.
                                                                                                    '
        E-filing is now mandatory for documents in civil cases with limited exemptions.
To e-file, you must first create an account with an e-filing service provider. Visit
https://efile.illinoiscourts.gov/service-providers.htm to learn more and to select a service
provider. If you need additional help or have trouble e-filing, visit
http://www.illinoiscourts.gov/FAQ/gethelp.asp or talk with the Lake County Circuit
Clerk's office. If you cannot e-file, you may be able to get an exemption that allows you
to file in-person or by mail. Ask the circuit clerk for more information or visit
www.illinoislegalaid.org.

       If you are unable to pay your court fees, you can apply for a fee waiver. for
information about defending yourself in a court case (including filing an appearance or
fee waiver), or to apply for free legal help, go to www.illinoislegalaid.org. You can also
ask the circuit clerk's office for a fee waiver application.

To the officer:
       This summons must be returned by the officer or other person to whom it was
given for service, with endorsement ofur-MFe and fees, if any, immediately after
service. If service cannot be made, this ~li'friMoffr; shall be returned so indorsed.
                                 PURSUANT fO LCR z..2J.4         m


                       TH.IS CASE IS HERESY SET FOR AN INJ.1'PAlCASE MANAGEMENJT CONFERENCE
                                           tNCOURTR00M _ _ _.... ON                       171-138 Rev 09/20
                       -------~--·-""Al                                       A.Mi/P.M.
                         FAWIU: TO APPEA~ MAY ~ESULT ON THE CASE BEING OlSMISSED OR
                                      AN ORDER OF DEFAULT BEING ENTERED,
       Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 20 of 23 PageID #:20




This summons may not be served later than 30 days after its date.

                                                                                 4/16/2021
                                                               WITNESS _ _ _ _ _ _ _ _ __




                                                                                                   LB

Prepared by:
Name: George w. Svoboda                                 Pro Se D
Address: 37063 N Kimberwick Lane
City: Wadsworth                              State:   IL
                                                      -  ---
Phone: (224) 360-0696                Zip•Code: _6_0_08_3_ __
ARDC #: 6220463
Fax:
          ------------------
       (413) 556-3884
E-mail address: george@georgesvobodalaw.com
(If service by facsimile transmission will be accepted, the telephone number of the plaintiff or
plaintiff's attorney's facsimile machine is additionally required.)


Date of Service _ _ _ _ _ 2 0 ~ (to be inserted by offi~er on copy left with defendant or other
person).




                                                                                           171-138 Rev 09{20
       Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 21 of 23 PageID #:21



                            ( Service and return ............................................... $ _ _ _ _ _ _ _ _ _ __
                            (                   .
 SHERIFF'S FEES             ( Miles_ _ _ _ ............................................... $ _ _ _ _ _ _ _ _ __
                            (
                            (Total ..................................................................... $ _ _ _ _ _ _ _ __




                                                              Sheriff of _ _ _ _ _ _ _ _ _ _ _ _ County

           I certify that I served this summons on defendants as follows:
 (a}-(lndividual defendants - personal):
 {The officer or other person making service, shall (a) identify as to sex, race and approximate age of the defendant
 with whom he left the summons, and (b} state the place where (whenever possible in terms of an exact street
 address) and the date and time of the day when the summons was left with the defendant).




 (b )-(Individual defendants - abode):
           By leaving a copy of the complaint at the usual place of each individual defendant with a person of his
family, of the age of 13 years or upwards, informing that person of the contents of the summons. (The officer or other
person making service, shall (a} identify as to sex, race and approximate age of the person, other than the defendant,
with whom he left'the summons, and·(b} state the place where (whenever possible in terms of an exact street
address) and the date and time of day when the summons was left with such person).




         and also by sending a copy of the summons and of the complaint in a sealed envelope with postage fully
prepaid, addressed to each individual defendant at his usual place of abode, as follows:
     Name of defendant                                 Mailing Address                           Date of mailing




(c)-(Corporate defendants):                    ·                             ·
         By leaving a copy and a copy of the complaint with the registered agent, officer or agent of each defendant
corporation, as follows:                                                       ·
      Defendant corporation                Registered agent, officer or agent                               Date of
Service




(d)-(Other service):




                                                                                            _ _ _ _ _ County
                                                                 ---------__,,,,-Sheriff of
                                                                                  By:-------,-
                                                                                              (Deputy)




                                                                                                          • 171-138 Rev-09/20
Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 22 of 23 PageID #:22




                     Exhibit B
    Case: 1:21-cv-02694 Document #: 1 Filed: 05/18/21 Page 23 of 23 PageID #:23




                                        CERTIFICATION

       Pursuant to the provisions of 28 U.S.C. § 2679, as amended, and by virtue of the authority

delegated to me by the Attorney General under 28 C.F.R. § 15.4 and through the United States

Attorney for the Northern District of Illinois, I hereby certify that I have read the complaint in Gil

C. Valdenacas v. Shawn O. Taylor, No. 21 L 291 (Circuit Court of Lake County, Ill.), and that on

the basis of the information now available with respect to the incidents referred to therein, I certify

that Shawn O. Taylor was acting within the scope of his employment as an employee of the United

States at the time of the incidents out of which the claim arose.



                                               s/ Thomas P. Walsh
                                               THOMAS P. WALSH
                                               Chief, Civil Division
                                               Office of the United States Attorney
                                                 for the Northern District of Illinois

Date: May 18, 2021
